Title: To George Washington from Gabriel Jones, 3 May 1768
From: Jones, Gabriel
To: Washington, George



Dear Sir
May 3d 1768 Winchester

I acknowledged the receipt of your’s of 25th February & recommended it to the care of Colo. F. Lewis in hopes it might meet you in your way to the Assembly in March, but whether it did I have not as yet learned. & least a miscarriage should have happened, I write this to inform you of my acquainting Mesrs Lewis & Madison with your proposal of paying what you had advanced for the deficiency of the Land purchased from Mr Strother Executor, they as well as my self do readily agree to advance our proportionable parts as soon as you let me know what it is. I am with much esteem & respect Dr Sir Yr most Obedt humble Servt

Gabriel Jones

